internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-128553-02 date date legend p p1 a b c v w facility date date date date amount in a letter dated date your representative requested rulings regarding your purchase of an additional interest in a facility designed to produce solid synthetic_fuel from coal you have represented the facts to be as follows plr-128553-02 on date you received plr-119833-01 which rules on the issues addressed by this letter you seek a confirmation of the prior ruling in light of the sale by a and b to c of additional membership interests in p p is a delaware limited_liability_company taxable as a partnership p is the surviving entity in a state-law merger with p1 which was undertaken to convert p1 from a west virginia limited_liability_company to a delaware limited_liability_company since p1 was disregarded as an entity until the merger occurred and since as a result of the merger a and b owned identical interests in the profits and capital of p as they had owned in p1 p is a continuation of p1 and the state-law merger is ignored for federal_income_tax purposes p1 constructed and p now owns and operates a facility for producing a solid synthetic_fuel from coal using a process licensed to p by v the facility is a coal agglomeration facility consisting of production lines located within the was constructed pursuant to written contracts one for each production line entered into by v with w on date v assigned those contracts to p1 as of date the was constructed and is operated on property held under lease by b and subleased to p under a sublease the site b has entered into a feedstock supply agreement to supply coal feedstock to the facility the coal fines feedstock is currently supplied exclusively from b’s coal preparation plant operations b installed a and as a part of its coal preparation plant to recover coal the coal previously could not be recovered and was part of the from the coal preparation plant one production line uses the coal or a blend of the coal and other coal the second production line uses coal feedstock that is at least percent by weight than inch the product produced by the production line is not processed through the or the dryers at the facility the process flow for the first line continues to be processed through an and was modified to allow the product to be processed through either p routinely has had experts conduct tests on fuel produced from coal using the process regardless of whether extrusions are formed the experts have concluded that the coal feedstock used at the facility undergoes a significant chemical change as a result of the process c acquired an interest in p on date pursuant to a purchase and sale agreement original sale agreement p has three separate classes of membership interests series a b and c that share in p’s profits and losses based on annual production volumes the series a interest is allocated of the first amount of plr-128553-02 annual production phase i and of the production in excess of amount per year phase ii the series b interest is allocated of phase i production and of phase ii production the series c interest participates in of all production the series a b and c interests are generally allocated income gains losses deductions and sec_29 credits attributable to their respective percentage interest in phase i and phase ii production cost_recovery deductions are generally allocated to the series a interest to the series b interest and to the series c interest pursuant to the original sale agreement c purchased the series a interest from a and b and received an option to purchase the series b interest in exchange for the series a interest a and b received an amount of cash at closing a fixed recourse promissory note and a contingent promissory note c has recently exercised its option to purchase the series b interest in exchange for the series b interest a and b will receive an amount of cash at closing and the fixed recourse promissory note and contingent promissory note a and b received at the closing of the sale of the series a interest will be amended and restated to reflect the remaining price to be paid for the combined series a interest and series b interest the amended and restated limited_liability agreement of p executed on date will be amended and restated the new llc agreement to reflect the new ownership of the series b interest which will be combined with the series a interest into a series a b interest the series a b interest will be generally allocated ninety-nine percent of all income gains losses deductions and sec_29 credits and the series c interest will be generally allocated the remaining one percent the remaining facts are the same as stated in plr-119833-01 the rulings issued in plr-119833-01 which you wish to be reconfirmed in this private_letter_ruling are as follows p with use of the process produces a qualified_fuel within the meaning of sec_29 of the internal_revenue_code production of qualified_fuel from the facility is attributable to p within the meaning of sec_29 p is entitled to the sec_29 credits for the production of the qualified_fuel from the facility that is sold to an unrelated_person each of the contracts for construction of the facility constitute a binding written contract within the meaning of sec_29 the credit allowed under sec_29 may be passed through to and allocated among all the members of p in accordance with the member’s interest in p under the plr-128553-02 principles of sec_702 for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of qualified_fuel because the facility was placed_in_service before date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date after the technical_termination of p under sec_708 on date upon the purchase of the series a interest by c from a and b and in the event it is determined that the sale of the series b interest results in a termination of p after the closing of the purchase of the series b interest by c from a and b a future termination of p under sec_708 will not preclude the new partnership from taking the sec_29 credit for the production of qualified_fuel from the facility that is sold to an unrelated_person because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement the changes in facts since the issuance of plr-119833-01 are the sale of an additional interest to c and the amendment and restatements of the amended and restated limited_liability_company agreement of p and the initial fixed recourse promissory note and contingent promissory note the above rulings are not affected by the sale of the additional interest to c nor the amendment and restatements of the amended and restated limited_liability_company agreement of p and the initial fixed recourse promissory note and contingent promissory note you have requested rulings regarding whether the elimination of a process step for one production line would affect the above rulings you have requested a ruling that the process implemented in the facility that you have described results in a solid synthetic_fuel produced from coal that is a qualified_fuel for purposes of sec_29 of the code we have previously ruled that the modified and unmodified production line produces a qualified_fuel based upon the facts presented and the representations made in your request we conclude that the modified production line using the process that you have described results in a fuel that is a qualified_fuel provided that the modification does not increase the production output of the facility the production output is the amount of qualified_fuel including the production of a briquetted fuel product that can reasonably be expected to be actually produced by the facility using the prevailing practices in the industry regarding the plr-128553-02 performance of maintenance with regard to the various pieces of equipment in the facility reasonable allowances for shutdowns for repairs and or replacement of parts etc with addition of the above caveat for production from the modified production line we re-issue the rulings given in plr-119833-01 for c thus in summary p with use of the process produces a qualified_fuel within the meaning of sec_29 production of qualified_fuel from the facility is attributable to p within the meaning of sec_29 p is entitled to the sec_29 credits for the production of the qualified_fuel from the facility that is sold to an unrelated_person each of the contracts for construction of the facility constitutes a binding written contract within the meaning of sec_29 the credit allowed under sec_29 may be passed through to and allocated among all the members of p in accordance with the member’s interests in p under the principles of sec_702 for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of qualified_fuel because the facility was placed_in_service before date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date after the termination of p under sec_708 on date upon the purchase of the series a interest by c from a and b and in the event it is determined that the sale of the series b interest results in a termination of the p after the closing of the purchase of the series b interest by c from a and b a future termination of p under sec_708 will not preclude the new partnership from taking the sec_29 credit for the production of qualified_fuel from the facility that is sold to an unrelated_person because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement plr-128553-02 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries
